department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita tl-n-3731-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel associate chief_counsel income_tax accounting cc ita from subject request for field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend t x y z tl-n-3731-00 location location location year year year year year year f g h dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez issue do insurance proceeds received on fire damages to property held under a leasehold interest qualify for deferral under sec_1033 when the proceeds are reinvested in the acquisition of a new_building held in fee simple conclusion the transaction does not qualify for deferral under sec_1033 facts x is the common parent of an affiliated_group that files consolidated_returns x is a holding_company and operates retail stores through its subsidiaries in year x opened a warehouse and distribution center the distribution center in location y a wholly-owned subsidiary of x had entered into a long term lease agreement master lease regarding certain undeveloped land with the industrial development board_of location board and the city of location city in tl-n-3731-00 year under the terms of the master lease y was to build the distribution center for use by y on the land financed in part by certain bonds sold by the board the board was to purchase the distribution center from y after the construction and lease it back to y for a potential term of years y completed the distribution center in year at a cost of dollar_figurex3 the distribution center had the capacity to service approximately f stores but y believed that it was under-utilized and decided to enter into a sale leaseback of the distribution center in order to recoup some of y's costs in year after obtaining an outside appraisal of the distribution center y entered into a purchase and sale agreement the agreement with t an unrelated party and y assigned its leasehold interest in the distribution center land and master lease for dollar_figures to t’s subsidiary concurrently with the sale to t y leased the distribution center land and master lease the sublease from t in addition y purchased certain equipment for the distribution center that was sold and leased back to y as part of the sublease the initial term of the sublease was for g years with the option of two renewal periods for a total duration of potentially h years before this date city was the owner of the land however city transferred the land to the board in order to utilize the board’s statutory ability to negotiate reduced property taxes city warranted that the board was the owner of the land the proceeds from the sale of the board’s bonds were to be placed in a bond fund and acquisition and construction fund under the bond indenture the fund and controlled by a trustee y was to build the distribution center expending a minimum of dollar_figurer in the process as the construction proceeded y’s expenses were to be reimbursed from the fund however if the proceeds from the fund were insufficient to finance the construction y was to complete the construction and pay the difference the reimbursements from the fund were to constitute part of the purchase_price for the distribution center the board was to purchase the distribution center from y for the lesser_of the amount originally placed in the fund or y’s actual construction cost plus dollar_figure then the board was to lease the distribution center to y for years including renewal options starting in year y was to have all the benefits of owning the building including depreciation_deductions further after the construction of the distribution center y had the option to purchase the land and distribution center for a fixed price plus reimbursement to city of monies expended by city for any site improvements of this amount dollar_figureq was the cost of the building dollar_figurep was for the improvements and dollar_figuren was for the fixtures and equipment y wrote down dollar_figurem in its books to reflect a permanent impairment in its value hence the net_book_value was the sale price tl-n-3731-00 the sublease was a triple net_lease with y responsible for the taxes maintenance and insurance y claimed a loss in the amount of dollar_figurey from the sale to t in year the facility was destroyed by fire y’s insurance on the facility covered the building improvements and equipment y received a total of dollar_figurez in insurance proceeds the master lease included a provision that required y as lessee to repair and or rebuild the distribution center if there were any damages however if the distribution center was totally destroyed y had the option of terminating the lease instead of rebuilding it provided y removed all traces of the building and repaid the bond debt following the fire y decided not to rebuild the distribution center instead it reached an agreement with t in which the sublease would be terminated in exchange for dollar_figurej however the board refused to allow y to terminate the master lease as a result during year y exercised its right under the master lease to purchase the land and related land improvements the purchase_price for the land and improvements were approximately dollar_figurev and dollar_figurew respectively in year x was purchased by z and became an affiliate of z z decided to change the replacement_property as a result x acquired the location distribution center in year for dollar_figuret this replacement was complete within the year replacement_period x filed an amended tax_return for the year fiscal_year claiming a deferral of a portion of the insurance proceeds under sec_1033 law and analysis sec_1033 provides generally that gain resulting from the compulsory or involuntary_conversion of property as a result of the property's destruction in whole or in part theft seizure requisition or condemnation into money or into property that is not similar or related in use to the converted property shall be recognized however sec_1033 provides that the taxpayer may defer recognition of such gain at its election if the taxpayer during the period specified purchases other_property similar_or_related_in_service_or_use to the property so converted the taxpayer must recognize gain only to the extent that the amount_realized upon such conversion exceeds the cost of such other_property under sec_1033i if the taxpayer elects to replace its converted property it must generally replace the property no later than two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized in this case y argues that it replaced its leasehold interest with a fee interest_in_real_property it is well established that replacement of a long-term leasehold interest with a fee interest qualifies for sec_1033 non-recognition treatment in 36_bta_437 acq 1937_2_cb_7 the united_states board_of_tax_appeals held that a taxpayer did not have to this loss was calculated as follows dollar_figurex tax basis reduced by dollar_figurel for depreciation taken to get an adjusted_basis of dollar_figurek the difference between the sale price of dollar_figures and the adjusted_basis was a loss of dollar_figurey tl-n-3731-00 recognize gain on the receipt of proceeds received with respect to the condemnation of a leasehold interest to the extent that the proceeds were invested in the construction of a building on land owned by the taxpayer the new_building was used for the identical purpose as the converted leasehold the court’s decision was based on the similar_or_related_in_service_or_use standard found in the predecessor to sec_1033 similarly revrul_83_70 1983_1_cb_189 concluded that a timely acquisition of a fee simple property interest qualifies under sec_1033 as replacement_property similar or related in service to an involuntarily converted 15-year remaining leasehold because the fee simple interest property is to be used in the same business and for the identical purposes as the condemned leasehold in that ruling the taxpayer was a corporation which leased land improved by an office building and small warehouses for a term of years for its hauling and storing furniture business five years after the lease_term the property was condemned by the city subsequently the taxpayer used the condemnation proceeds to purchase a fee simple interest_in_real_property improved with a warehouse and office to be used for the same purpose as the condemned property unlike davis regulator and revrul_83_70 the facts of this case involve the conversion of leasehold property by fire rather than condemnation this case is factually similar to the facts in woodall v commissioner tcmemo_1991_15 aff'd 964_f2d_361 5th cir in woodall the taxpayers were partners who operated a nightclub on leased premises the partnership was required under the lease to carry insurance coverage for the leased property the property was damaged by fire and the partnership received insurance proceeds the partnership repaired the premises and later decided to buy the premises the partnership claimed non-recognition of gain on the receipt of the insurance proceeds on the theory that the fee interest in the property purchased qualified as replacement_property under sec_1033 both the tax_court and circuit_court held that woodall was factually distinguishable from davis regulator and revrul_83_70 because in the earlier case and ruling the taxpayers gave up their leasehold interest either by actual condemnation or by sale under threat of condemnation in contrast in woodall t he taxpayers' problem is that they did not suffer an involuntary_conversion of their leasehold the loss was only to the taxpayer's improvements the fire did not force the taxpayers to buy the buildings their lease interest had remained intact the purchase of the building replaced no damaged property and the funds used for its purchase do not fall under sec_1033 f 2d pincite in this case the property insured by the insurance_policy was the taxpayer’s tangible_property not the leasehold interest itself moreover the property destroyed was the tangible_property here as in woodall y's leasehold interest tl-n-3731-00 had remained intact y voluntarily settled with t to be released from the sublease terms and to terminate the leasehold interest for the duration remaining thus the taxpayer cannot claim sec_1033 non-recognition treatment for replacing the distribution center with the purchase of the location property because the fire did not affect y's leasehold interest as a result the taxpayer must recognize gains from receipt of the insurance proceeds please call if you have any further questions heather c maloy associate chief_counsel income_tax accounting by gerald m horan senior technician reviewer cc ita b01
